                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Moerhl v. The National                         Case Number: 1:19-cv-01610
            Association of Realtors, et al.

An appearance is hereby filed by the undersigned as attorney for:
BHH Affiliates, LLC; HSF Affiliates, LLC; The Long & Foster Companies, Inc.
Attorney name (type or print): James D. Dasso

Firm: Foley & Lardner LLP

Street address: 321 North Clark Street, Suite 3000

City/State/Zip: Chicago, IL 60654-4762

Bar ID Number: 6193545                                     Telephone Number: (312) 832-4500
(See item 3 in instructions)

Email Address: jdasso@foley.com

Are you acting as lead counsel in this case?                                         Yes       4 No
Are you acting as local counsel in this case?                                        Yes       4 No
Are you a member of the court’s trial bar?                                      4 Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       4 No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel" are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this $ourt an attorney must either be a member in good standing of this $ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$#§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 07/17/2020

Attorney signature:            S/ James D. Dasso
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
